 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA                                 Case No. 2:17-CR-206-RSL
10
                            Plaintiff,                          ORDER DENYING MOTION
11
                       v.                                       FOR EARLY
12                                                              TERMINATION OF
       LEANDRE DUANE JONES                                      SUPERVISED RELEASE
13
                            Defendant.
14
15          This matter comes before the Court on defendant LeAndre Duane Jones’s “Motion for
16 Early Termination of Supervised Release,” pursuant to 18 U.S.C. § 3583(e)(1). Dkt. #6.
17
            On July 28, 2011, Mr. Jones was sentenced in the Western District of Texas to five
18
     months of imprisonment and three years of supervised release, after pleading guilty to Failure to
19
     Register as a Sex Offender. Dkt. #6 at 1; see Dkt. #2. Jurisdiction was transferred to the Western
20
     District of Washington on August 31, 2017. Dkt. #1. Mr. Jones began his supervised release on
21 September 3, 2016, and it is set to terminate on September 2, 2019. Dkt. #6 at 1.
22
          A court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] … terminate
23
   a term of supervised release and discharge the defendant released at any time after the expiration
24
   of one year of supervised release … if it is satisfied that such action is warranted by the conduct
25
   of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The Court has
26
   “discretion to consider a wide range of circumstances when determining whether to grant early
27
   termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014).
28

     ORDER DENYING EARLY TERMINATION - 1
 1         The Court is pleased to learn that Mr. Jones is doing well under supervised release. It
 2 appreciates his efforts in securing employment as an independent computer systems engineer, in
 3 devoting his spare time to his family, and in participating regularly in sex offender treatment
 4 with Dan Knoepfler since May 2017. It acknowledges that the conditions of his supervision
 5 make it difficult for him to travel outside the area for his work. However, the Court believes that
 6 Mr. Jones requires the continuity of his treatment with Mr. Knoepfler. Mr. Jones’s motion is
 7 therefore DENIED.
 8
 9
           DATED this 5th day of February, 2019.
10
11
12
13
                                                     A
                                                     Robert S. Lasnik
14                                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING EARLY TERMINATION - 2
